CASANUEVA, Judge.
We affirm the finding of the trial court that Mr. Miller willfully and substantially violated his probation. See Hightower v. State, 529 So.2d 726 (Fla. 2d DCA 1988). We must remand, however, for the trial court to enter a written order documenting the specific conditions of probation that Mr. Miller violated. See Remich v. State, 696 So.2d 1270 (Fla. 2d DCA 1997). On remand, as contended by the appellant and as conceded by the State, Mr. Miller’s sentence must be corrected to reflect that he is to serve the suspended portion of his sentence on count II, a term of one year rather than thirty months.
FULMER, A.C.J., and NORTHCUTT, J„ concur.